Exhibit 10.1

 

Hospira Corporate Officer Severance Plan

(Effective September 1, 2007)

 

 

1.                                       Purpose.  The Hospira Corporate Officer
Severance Plan (“Plan”) was established to provide Severance Pay and other
benefits to terminated Corporate Officers of Hospira, Inc. (the “Company”) who
satisfy the terms of the Plan.  Severance Pay and benefits under the Plan shall
be in lieu of any benefits available under the Hospira Transitional Pay Plan or
any other severance plan or policy maintained by the Company or any of its
subsidiaries and affiliates (each an “Affiliate”); and benefits will not be
payable under the Plan if the relevant termination of employment results in the
employee being eligible for equivalent (or greater) severance pay and benefits
under an employment agreement between the Company or an Affiliate and the
employee, or under the Hospira, Inc. Change in Control Severance Pay Plan or any
Change in Control agreement between the Company or any Affiliate and the
employee.

2.                                       Administration.  The Plan is
administered by the Company’s Corporate Vice President, Human Resources
(“Administrator”), except as specifically stated herein.  The Administrator has
the complete discretion and authority with respect to the Plan and its
application.  The Administrator reserves the right to interpret the Plan,
prescribe, amend and rescind rules and regulations relating to it, determine the
terms and provisions of Severance Pay and benefits and make all other
determinations it deems necessary or advisable for the administration of the
Plan.  The determination of the Administrator in all matters regarding the Plan
shall be conclusive and binding on all persons.  The Administrator may delegate
any of his or her duties under the Plan to one or more other persons.

3.                                       Scope.  The Plan will apply to all
Corporate Officers (“Participants”).  For purposes of the Plan, the term
“Corporate Officer” means an individual elected a corporate officer of the
Company by its Board of Directors or designated as a Plan participant by the
Compensation Committee of the Board of Directors of the Company (“Committee”)
and listed on the attached Exhibit A, but shall not include assistant officers
or the Company’s Chief Executive Officer (“CEO”).

4.                                       Eligibility for Severance Pay.  A
Participant becomes entitled to receive severance pay (“Severance Pay”) only if
he or she is terminated by the Company or an Affiliate for any of the following
reasons, and the conditions described in Section 5 below are met:

(a)                                  The Participant’s position is eliminated
due to a reduction in force or other restructuring.

(b)                                 The Participant’s employment is otherwise
terminated for reasons not related to performance, illegal activity, failure to
abide by the Company’s Code of Conduct, or other good cause as determined by the
Administrator and is otherwise considered to be involuntary.

 

--------------------------------------------------------------------------------


A Participant’s eligibility for Severance Pay shall not be affected by the
Company’s decision to accept his or her resignation or retirement following the
occurrence of any of the conditions described in Sections 4(a) and 4(b). The
decision as to whether a Participant is eligible for Severance Pay and benefits
under this Plan shall be made by the Administrator, not the Participant.  If the
Participant disagrees, the Participant must follow the procedures set forth in
Section 14.

5.                                       Conditions to Receipt of Severance Pay.

(a)                                  Severance Pay is not available to a
Participant otherwise eligible for Severance Pay who transfers to another
position with the Company or any Affiliate.

(b)                                 A Participant must sign an agreement in a
form provided by the Administrator under which the Participant agrees to use all
best efforts to protect the secrecy and confidentiality of information that is
confidential and proprietary to Hospira or any of its Affiliates (“Confidential
Information”) and under which the Participant agrees that, for a period of 2
years after his or her termination of employment the Participant will: (1) not
engage, directly or indirectly, in any activity or employment, for the benefit
of the Participant or others, in a manner that contributes to any research,
discovery, development, manufacture, importation, marketing, promotion, sale or
use of any competing Hospira product, process or service, which is related in
any way to the Participant’s employment with the Company or any of its
Affiliates; (2) not engage in any activity or employment in the performance of
which any Confidential Information obtained, provided or otherwise acquired,
directly or indirectly, during the term of employment with Hospira or any of its
Affiliates is likely to be used or disclosed, notwithstanding the Participant’s
undertaking to the contrary; (3) not solicit the customers of the Company or any
of its Affiliates or entice any employee of the Company or any of its Affiliates
to leave the employment of the Company or any of its Affiliates; and (4) inform
the Company of other employment by contacting the Administrator within 5 days of
accepting such other employment.

(c)                                  A Participant must satisfy any other
condition specified in Section 5 and Section 6.  During the period in which a
Participant is entitled to consider the execution of the waiver and release
agreement described in Section 6, or during such other period as is otherwise
agreed to by the Administrator and the Participant, he or she may be required to
complete unfinished business projects and be available for discussions regarding
matters relative to the Participant’s duties with the Company or any of its
Affiliates.

(d)                                 A Participant must return all property and
information of the Company or any of its Affiliates.

(e)                                  A Participant must agree to pay all
outstanding amounts owed to the Company or any Affiliate and authorize the
Company or Affiliate to withhold any outstanding amounts from his or her final
paycheck and/or Severance Pay.

 

2

--------------------------------------------------------------------------------


 

6.                                       Amount of Severance Pay.  The amount of
Severance Pay to which a Participant is entitled under the Plan is the sum of:

(a)                                  2 years of the Participant’s base salary at
the rate in effect on the date of termination, plus

(b)                                 for the year of termination, the
Participant’s pro rata annual incentive bonus award through the date of
termination, with the determination of the amount of such award based on an
assumption that the target level of performance has been achieved.

In addition to the pro-rata bonus provided under Section 6(b) above, if the
Participant’s date of termination occurs after the end of a performance period
applicable to an annual incentive bonus award in which the Participant
participates, and prior to the payment of the award, if any, for the period, the
Participant shall be entitled to a lump sum payment in cash with respect to such
prior performance period, as determined under the terms of that incentive award
arrangement.

A Participant who is receiving benefits under a short term disability plan
maintained by the Company or any Affiliate will be entitled to Severance Pay at
the end of the period of payment of short term disability if, and only if,
(1) he or she is not then eligible for benefits under a long term disability
plan maintained by the Company or an Affiliate, and (2) he or she is not offered
employment with the Company or an Affiliate that, in the discretion of the
Administrator, is comparable to that held by the Participant at the time the
applicable period of short term disability commenced.  A Participant will not be
entitled to Severance Pay at the end of the period of long term disability.

Severance Pay will be paid to a Participant in one lump sum cash payment. 
Payment will be made as soon as practicable after the last to occur of (1) the
date of the Participant’s termination of employment, (2)  the effective date of
the Participant’s executed waiver and release agreement in the form provided by
the Administrator, which releases (i) the Company and its Affiliates, and their
respective officers, directors and employees, from any and all actions, suits,
proceedings, claims and demands relating to the Participant’s employment with
the Company or any Affiliate and the termination thereof, and (ii) all rights
and benefits required under any other severance policy or plan maintained by the
Company or any Affiliate, and (3) the satisfaction of the conditions described
in Sections 5(b), (c), (d) and (e).  In any event, the payment shall be made no
later than 2 ½ months after the end of the year in which the termination
described in Section 4 occurs. Severance Pay shall be reduced by applicable
amounts necessary to comply with federal, state and local income tax withholding
requirements.

 

7.                                       Benefits.

(a)                                  Welfare Benefits.  A Participant entitled
to Severance Pay shall receive, at the time of payment of Severance Pay, a lump
sum payment equivalent to 130% of the cost of 72-weeks of COBRA (as defined in
Section 4980B of the Internal

 

3

--------------------------------------------------------------------------------


Revenue Code of 1986, as amended (the “Code”), and Sections 601-609 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or any
successor sections) continuation coverage premiums in lieu of any continued
medical, dental, vision, and other welfare benefits offered by the Company or
any Affiliate.  Such period of COBRA continuation coverage shall be included as
part of the period during which the Participant may elect continued group health
coverage under COBRA.

(b)                                 Outplacement Services.  A Participant
entitled to Severance Pay shall receive outplacement services, selected by the
Company at its expense, for a period commencing on the date of termination of
employment and continuing until the earlier to occur of the Participant
accepting other employment or 12 months thereafter.

8.                                       Death of Participant.  No Severance Pay
will be paid if a Participant dies before satisfying Section 4 and Section 5;
provided, however, that if a Participant dies after becoming entitled to receive
Severance Pay by satisfying Section 4 and Section 5 but prior to receiving
Severance Pay pursuant to Section 4, payment of the Severance Pay determined
under Section 4 will be made to the representative of his or her estate. 
Notwithstanding any provision of this Plan to the contrary, the Administrator
and the Participant’s estate may agree to alternative means for the satisfaction
of the requirements in Sections 5 (b), (c), (d) and (e).

9.                                       Effective Date of Plan.  The Plan is
effective as of September 1, 2007.

10.                                 Amendment or Termination.

(a)                                  Hospira reserves the right to amend or
terminate the Plan at any time; provided, however, that no amendment or
termination may adversely affect any Severance Pay and benefits of a Participant
who has terminated employment and is entitled to Severance Pay and benefits by
satisfying the requirements in Section 4 and Section 5.  All amendments and any
termination of the Plan will be adopted by resolution of the Committee.

(b)                                 Severance Pay and benefits under the Plan
are not intended to be a vested right.

11.                                 Code Section 409A.  Notwithstanding anything
to the contrary in this Plan, the Committee may adopt such amendments to the
Plan, or adopt policies or procedures, as may be necessary or appropriate to (a)
exempt Severance Pay and benefits from Code Section 409A and/or to preserve the
intended tax treatment thereof or (b) otherwise comply with the requirements of
Code Section 409A and related regulations.

12.                                 Governing Law.  The terms of the Plan shall,
to the extent not preempted by federal law, be governed by, and construed and
enforced in accordance with, the laws of the State of Illinois, including all
matters of construction, validity and performance.

 

4

--------------------------------------------------------------------------------


13.                                 Miscellaneous Provisions.

(a)                                  Severance Pay and other benefits pursuant
to the Plan shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance or charge prior to actual
receipt by a Participant, and any attempt to so anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge prior to such receipt shall be void
and neither the Company nor any Affiliate shall be liable in any manner for, or
subject to, the debts, contracts, liabilities, engagements or torts of any
person entitled to any Severance Pay or other benefits under the Plan.

(b)                                 Nothing contained in the Plan shall confer
upon any individual the right to be retained in the service of the Company or
any Affiliate, nor limit the right of the Company or Affiliate to discharge or
otherwise deal with any individual without regard to the existence of the Plan.

(c)                                  The Plan shall at all times be entirely
unfunded.  No provision shall at any time be made with respect to segregating
assets of the Company or any Affiliate for payment of any Severance Pay or other
benefits hereunder.  No employee or any other person shall have any interest in
any particular assets of the Company or any Affiliate by reason of the right to
receive Severance Pay or other benefits under the Plan, and any such employee or
any other person shall have only the rights of a general unsecured creditor of
the Company or an Affiliate with respect to any rights under the Plan.

14.                                 Appeals Procedure.  If a Participant feels
he or she should be eligible for Severance Pay or benefits under the Plan, the
Participant may file a written claim with the Administrator. If a written claim
for Severance Pay or benefits under the Plan by a Participant or his or her
beneficiary is denied, either in whole or in part, the Administrator will let
the claimant know in writing within 90 days.  If the claimant does not hear
within 90 days, the claimant may treat the claim as if it had been denied.  A
notice of a denial of a claim will refer to a specific reason or reasons for the
denial of the claim; will have specific references to the Plan provisions upon
which the denial is based; will describe any additional material or information
necessary for the claimant to perfect the claim and explain why such material
information is necessary; and will have an explanation of the Plan’s review
procedure.

The claimant will have 60 days after the date of the denial to request in
writing for a review and a hearing.  The claimant must file a written request
with the CEO for a review.  During this time the claimant may review pertinent
documents and may submit issues and comments in writing.  The CEO will have
another 60 days in which to consider the claimant’s written request for review. 
If special circumstances require an extension of time for processing, the CEO
may have an additional 60 days to answer the claimant.  The claimant will
receive a written notice if the extra days are needed.  The claimant may submit
in writing any document, issues and comments he or she may wish.  The decision
of the CEO will tell the claimant the specific reasons for his or her actions,
and refer the claimant to the specific Plan provisions upon which its decision
is based.

 

5

--------------------------------------------------------------------------------


15.                           Rights Under ERISA.  Each Participant in the Plan
is entitled to certain rights and protection under ERISA, which provides that
all Participants shall be entitled to:

(a)           Examine, without charge, at the Company’s office all Plan
documents.

(b)                                 Obtain copies of all Plan documents and
other Plan information upon written request to the Administrator.  The
Administrator may make a reasonable charge for the copies.

In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of an employee benefit plan.  The
people who operate the Plan, called “fiduciaries” of the Plan, have a duty to do
so prudently and in the interest of the Participants and beneficiaries.  No one,
including the Company, any Affiliate or any other person, may fire a Participant
or otherwise discriminate against a Participant in any way to prevent him or her
from obtaining a benefit or exercising his or her rights under ERISA.  If a
Participant’s claim for a benefit is denied in whole or in part, he or she must
receive a written explanation of the reason for the denial.  A Participant has
the right to have the CEO review and reconsider his or her written claim.  Under
ERISA, there are steps a Participant can take to enforce the above rights.  For
instance, if a Participant requests materials from the Administrator and does
not receive them within thirty (30) days, he or she may file suit in a federal
court.  In such a case the court may require the Company to provide the
materials and pay the Participant up to $110 a day until the Participant
receives the materials, unless the materials were not sent because of reasons
beyond the control of the Company.  If a Participant has a claim for benefits,
which is denied or ignored, in whole or in part, he or she may file suit in a
state or federal court.  If a Participant is discriminated against for asserting
his or her rights, he or she may ask assistance from the United States
Department of Labor, or he or she may file suit in a federal court.  The court
will decide who should pay the court costs and legal fees.  If the Participant
is successful, the court may order the person he or she has sued to pay these
costs and fees.  If the Participant loses, the court may order him or her to pay
these costs and fees, for example, if it finds his or her claim to be
frivolous.  If a Participant has questions about the Plan, he or she should
contact the Administrator.  If a Participant has any questions about this
statement or about his or her rights under ERISA, he or she should contact the
nearest Area Office of the United States Labor-Management Services
Administration, Department of Labor.

 

6

--------------------------------------------------------------------------------


16.           Plan Facts: 

Company:
Address:

 

Hospira, Inc.
275 North Field Drive
Lake Forest, IL 60045

Plan Name:

 

Hospira Corporate Officer Severance Plan

Type of Plan:

 

Severance Plan-Welfare Benefits Plan

Plan Year:

 

Calendar year

Employer Identification Number (EIN):

 

20-0504497

Plan Administrator:

 

Corporate Vice President, Human Resources

Business Address:

 

275 North Field Drive
Lake Forest, IL 60045

Agent for Service of Legal Process:

 

Corporate Vice President, Human Resources



Address

 

275 North Field Drive
Lake Forest, IL 60045

 

 

 

 

7

--------------------------------------------------------------------------------


Hospira Corporate Officer Severance Plan

 

Exhibit A

List of Plan Participants

 

Name

 

Position

 

 

 

Hugh Burrill

 

Corporate Vice President, Biosimilars Research and Development

 

 

 

Lori Carlson

 

Corporate Vice President and Treasurer

 

 

 

Alejandro Infante

 

President, The Americas

 

 

 

Terrence Kearney

 

Chief Operating Officer

 

 

 

Christopher Kolber

 

President, Global Devices

 

 

 

Michael Kotsanis

 

President, Europe, Middle East and Africa

 

 

 

Jim Mahoney

 

Corporate Vice President, Global Manufacturing Operations

 

 

 

Thomas Moore

 

President, Global Pharmaceuticals

 

 

 

Edward Ogunro

 

Senior Vice President, Research and Development, Medical and Regulatory Affairs
and Chief Scientific Officer

 

 

 

Timothy Oldham

 

President, Asia-Pacific

 

 

 

Luann M. Pendy

 

Corporate Vice President, Global Quality

 

 

 

Brian Smith

 

Senior Vice President, General Counsel and Secretary

 

 

 

Ron Squarer

 

Corporate Vice President, Global Strategy and Business Development

 

 

 

Thomas Werner

 

Senior Vice President, Finance and Chief Financial Officer

 

 

 

Henry Weishaar

 

Corporate Vice President, Human Resources

 

 

 

Valentine Yien

 

Corporate Vice President, Operations Finance

 

8

--------------------------------------------------------------------------------